DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 recites the limitation "the isolation column" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PG-Pub 2016/0043336, hereinafter Kim, in view of Hoch et al., US PG-Pub 2020/0110510, hereinafter Hoch.
Regarding Claim 1, Kim teaches a touch display substrate (Fig. 10; flexible display apparatus) comprising: 
a base substrate (first flexible substrate 100), and 
touch screen layer 60) and a display structure layer (display layer 200) disposed on the base substrate (Fig. 10, and corresponding descriptions); 
wherein the touch structure layer is configured to implement touch control ([0034], [0100]), and the display structure layer is configured to implement display ([0028], [0079]).
However, Kim does not explicitly teach the touch structure layer is located on a side, close to the base substrate, of the display structure layer.
Hoch teaches the touch structure layer is located on a side, close to the base substrate, of the display structure layer (Hoch: [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the setup taught by Hoch into the device taught by Kim in order to form the touch electrodes on a single layer (Hoch: [0051]), thereby allowing for a thinner touch sensitive device.
Regarding Claim 2, Kim, as modified by Hoch, teaches the touch display substrate according to claim 1, wherein the touch structure layer comprises a first touch electrode (Kim: first electrode, [0034], [0050], [0070], [0100]; Hoch: plurality of first sensing electrodes 202), a second touch electrode (Kim: second touch electrode, [0034], [0050], [0070], [0100]; Hoch: plurality of second sensing electrodes 211), and an insulating layer (Kim: insulating layer, [0100]; Hoch: [0048]); 
the first touch electrode and the second touch electrode are disposed in a same layer (Kim: [0034], [0050], [0070], [0100]; Hoch: [0051]-[0052]); 
Kim: [0100]; Hoch: [0048]), and is provided to insulate the first touch electrode from the second touch electrode (Kim: [0100]; Hoch: [0048]).
Regarding Claim 3, Kim, as modified by Hoch, teaches the touch display substrate according to claim 2, wherein both the first touch electrode and the second touch electrode are formed by a metal mesh structure (Hoch: [0052]-[0053]); 
a line width of the metal mesh is 2 microns to 5 microns (Hoch: [0053]).
Regarding Claim 4, Kim, as modified by Hoch, teaches the touch display substrate according to claim 3, wherein the touch structure layer further comprises a connecting layer (Hoch: traces 212, 213); 
the first touch electrode comprises a plurality of mutually independent sub-touch electrodes (Hoch: plurality of first sensing electrodes 202); 
adjacent sub-touch electrodes are electrically connected by the connecting layer (Hoch: [0047]-[0049]).
Regarding Claim 5, Kim, as modified by Hoch, teaches the touch display substrate according to claim 4, wherein the connecting layer is located on a side, close to the base substrate, of the first touch electrode (Hoch: [0047]-[0053]).
Regarding Claim 6, Kim, as modified by Hoch, teaches the touch display substrate according to claim 5, wherein the connecting layer is formed by a metal mesh structure (Hoch: [0053]).
Regarding Claim 7, Kim, as modified by Hoch, teaches the touch display substrate according to claim 1, wherein the base substrate is a transparent substrate ([0026], [0078]); 
[0026], [0078]).
Regarding Claim 8, Kim, as modified by Hoch, teaches the touch display substrate according to claim 1, wherein the display structure layer comprises a driving structure layer (Kim: [0045]-[0046]; Hoch: [0042], [0074]-[0075], [0081]), a light-emitting structure layer (Kim: [0045]; Hoch: [0040]), and an encapsulation layer (Kim: [0046]-[0047]; Hoch: [0053]); 
the driving structure layer is located on a side, close to the base substrate, of the light-emitting structure layer (Kim: [0045]-[0046], Fig. 10, and corresponding descriptions; Hoch: [0042], [0074]-[0075], [0081]), and the encapsulation layer is located on a side, away from the base substrate, of the light-emitting structure layer (Kim: [0046]-[0047], Fig. 10, and corresponding descriptions; Hoch: [0053]); 
an orthographic projection of the touch structure layer on the base substrate and an orthographic projection of the light-emitting structure layer on the base substrate have an overlapping area (Kim: Fig. 10, and corresponding descriptions, showing the vertical projection of the layers overlap).
Regarding Claim 9, Kim, as modified by Hoch, teaches the touch display substrate according to claim 8, wherein the driving structure layer comprises a transistor (Kim: thin-film transistor TFT), a storage capacitor (Kim: capacitor CAP), and a shielding layer (Kim: [0079]-[0080]), and the storage capacitor comprises a first polar plate and a second polar plate (it is inherent to one of ordinary skill in the art prior to the effective filing date of the invention that a capacitor has two plates in order to hold a charge); 
Kim: Fig. 10, and corresponding descriptions), the first polar plate and a gate electrode of the transistor (Kim: gate electrode 140) are disposed in a same layer (Kim: Fig. 10, and corresponding descriptions), and the second polar plate is located on a side, away from the base substrate, of the first polar plate, the second polar plate and source-drain electrodes of the transistor (Kim: source electrode 160, drain electrode 162) are disposed in different layers (Kim: Fig. 10, and corresponding descriptions); 
an orthographic projection of the shielding layer on the base substrate is at least partially overlapped with an orthographic projection of the first polar plate on the base substrate (Kim: Fig. 10, and corresponding descriptions, showing the vertical projection of the layers overlap), and an orthographic projection of the second polar plate on the base substrate is at least partially overlapped with an orthographic projection of the first polar plate on the base substrate (Kim: Fig. 10, and corresponding descriptions, showing the vertical projection of the layers overlap). 
Regarding Claim 10, Kim, as modified by Hoch, teaches the touch display substrate according to claim 9, wherein the driving structure layer comprises a first insulating layer (Kim: gate insulating layer 130), a semiconductor layer (Kim: semiconductor layer 120), a second insulating layer (Kim: interlayer insulating layer 150), a first metal layer (Kim: gate electrode 140), a third insulating layer (Kim: first insulating layer 170), a second metal layer (Kim: capacitor CAP), a fourth insulating layer (Kim: second insulating layer 180), a third metal layer (Kim: source electrode 160, drain electrode 162), and a flat layer (thin film encapsulation layer 300) which Kim: Fig. 10, and corresponding descriptions); 
the semiconductor layer comprises the active layer of the transistor and the shielding layer, the first metal layer comprises the gate electrode of the transistor and the first plate, the second metal layer comprises the second plate, and the third metal layer comprises the source-drain electrodes of the transistor (Kim: Fig. 10, and corresponding descriptions).
Regarding Claim 11, Kim, as modified by Hoch, teaches the touch display substrate according to claim 10, wherein the light-emitting structure layer comprises a first electrode (Kim: first electrode, [0034], [0050], [0070], [0100]; Hoch: plurality of first sensing electrodes 202), an organic light-emitting layer (Kim: display layer 200; [0028]; Hoch: [0040], [0053]), a second electrode (Kim: second touch electrode, [0034], [0050], [0070], [0100]; Hoch: plurality of second sensing electrodes 211), and a pixel define layer (Kim: display layer 200; [0028]; Hoch: [0040], [0053]); 
the first electrode is disposed on a side, close to the base substrate, of the organic light-emitting layer (Kim: Fig. 10, and corresponding descriptions), and the second electrode is disposed on a side, away from the base substrate, of the organic light-emitting layer (Kim: Fig. 10, and corresponding descriptions); 
the first electrode is connected with the drain electrode of the transistor (Kim: Fig. 10, and corresponding descriptions).
Regarding Claim 12, Kim, as modified by Hoch, teaches the touch display substrate according to claim 11, wherein the touch display substrate further comprises an isolation column (Kim: light blocking layer 520) disposed between the light-Kim: Fig. 10, and corresponding descriptions); 
an orthographic projection of the pixel define layer on the base substrate covers an orthographic projection of the isolation column on the base substrate (Kim: Fig. 10, and corresponding descriptions).
Regarding Claim 13, Kim, as modified by Hoch, teaches the touch display substrate according to claim 12, wherein the touch display substrate further comprises a barrier layer (Kim: adhesive layer 400); 
the barrier layer is located on a side, close to the base substrate, of the touch structure layer (Kim: Fig. 10, and corresponding descriptions).
Regarding Claim 14, Kim, as modified by Hoch, teaches the touch display substrate according to claim 13, wherein the touch display substrate further comprises a protection layer (Kim: second protection layer 700); 
the protection layer is located on a side, close to the display structure layer, of the touch structure layer (Kim: Fig. 10, and corresponding descriptions).
Regarding Claim 15, Kim, as modified by Hoch, teaches a touch display apparatus (Kim: Abstract; Hoch: [0040]) comprising the touch display substrate according to claim 1 (See Rejection of Claim 1 above).
Regarding Claim 16, Kim teaches a method for manufacturing a touch display substrate, for manufacturing the touch display substrate according to claim 1 ([0023]), comprising: 
providing a rigid substrate (first support substrate 10; [0042]); 
first flexible substrate 100) on the rigid substrate ([0042]-[0044]); 
forming a touch structure layer (touch screen layer 600) on the base substrate ([0048]-[0050]); 
forming a display structure layer (display layer 200) on the touch structure layer ([0045]-[0046]); and 
stripping the rigid substrate ([0043]).
However, Kim does not explicitly teach forming the touch structure layer on the base substrate.
Hoch teaches forming the touch structure layer on the base substrate (Hoch: [0051]-[0052]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the setup taught by Hoch into the device taught by Kim in order to form the touch electrodes on a single layer (Hoch: [0051]), thereby allowing for a thinner touch sensitive device.
Regarding Claim 17, Kim, as modified by Hoch, teaches the method according to claim 16, wherein forming the touch structure layer on the base substrate comprises: 
forming a connecting layer (Hoch: traces 212, 213) on the base substrate through a patterning process (Hoch: [0047]-[0053]); 
forming an insulating layer (Hoch: [0048]) on a side, away from the base substrate, of the connecting layer, through a patterning process (Hoch: [0047]-[0053]); and 
Hoch: plurality of first sensing electrodes 202) and a second touch electrode (Hoch: plurality of second sensing electrodes 211) on a side, away from the base substrate, of the insulating layer, through a patterning process (Hoch: [0047]-[0053]).
Regarding Claim 18, Kim, as modified by Hoch, teaches the method according to claim 17, wherein before forming the touch structure layer on the base substrate, the method further comprises: 
forming a barrier layer (Kim: adhesive layer 400) on the base substrate through a patterning process (Kim: Fig. 10, and corresponding descriptions; Hoch: [0047]-[0053]); 
after forming the touch structure layer on the base substrate, the method further comprises: 
forming a protection layer (Kim: second protection layer 700) on a side, away from the base substrate, of the touch structure layer, through a patterning process (Kim: Fig. 10, and corresponding descriptions; Hoch: [0047]-[0053]).
Regarding Claim 19, Kim, as modified by Hoch, teaches the method according to claim 16, wherein forming the display structure layer on the touch structure layer comprises: 
forming a driving structure layer (Kim: [0045]-[0046]; Hoch: [0042], [0074]-[0075], [0081]) on the touch structure layer (Kim: [0045]-[0046], Fig. 10, and corresponding descriptions; Hoch: [0042], [0074]-[0075], [0081]); 
Kim: [0045]; Hoch: [0040]) on the driving structure layer (Kim: [0045], Fig. 10, and corresponding descriptions; Hoch: [0040]); and 
forming an encapsulation layer (Kim: [0046]-[0047]; Hoch: [0053]) on the light-emitting structure layer (Kim: [0046]-[0047], Fig. 10, and corresponding descriptions; Hoch: [0053]).
Regarding Claim 20, Kim, as modified by Hoch, teaches the method according to claim 19, wherein forming the driving structure layer on the touch structure layer comprises: 
forming a first insulating layer (Kim: gate insulating layer 130), a semiconductor layer(Kim: semiconductor layer 120), a second insulating layer (Kim: interlayer insulating layer 150), a first metal layer (Kim: gate electrode 140), a third insulating layer (Kim: first insulating layer 170), a second metal layer (Kim: capacitor CAP), a fourth insulating layer (Kim: second insulating layer 180), a third metal layer (Kim: source electrode 160, drain electrode 162), and a flat layer (thin film encapsulation layer 300) sequentially on the touch structure layer to form the driving structure layer (Kim: Fig. 10, and corresponding descriptions); 
forming the light-emitting structure layer on the driving structure layer (Kim: Fig. 10, and corresponding descriptions); and 
forming a first electrode (Kim: first electrode, [0034], [0050], [0070], [0100]; Hoch: plurality of first sensing electrodes 202), a pixel define layer (Kim: display layer 200; [0028]; Hoch: [0040], [0053]), an organic light-emitting layer (Kim: display layer 200; [0028]; Hoch: [0040], [0053]), and a second electrode a second electrode Kim: second touch electrode, [0034], [0050], [0070], [0100]; Hoch: plurality of second sensing electrodes 211) sequentially on the driving structure layer to form the light-emitting structure layer (Kim: Fig. 10, and corresponding descriptions); 
forming the encapsulation layer on the light-emitting structure layer comprises: 
forming [an] isolation column (Kim: light blocking layer 520) and the encapsulation layer sequentially on the light-emitting structure layer (Kim: Fig. 10, and corresponding descriptions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627